Citation Nr: 1210771	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-22 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left wrist condition.

2.  Entitlement to service connection for a low back condition.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to August 1987, with prior and subsequent active service, including in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran testified before the undersigned Veterans Law Judge as to these issues at a hearing at the RO in February 2011.  However, the recording device malfunctioned, and only a portion of the hearing was able to be transcribed.   That portion of the transcript has been associated with the claims file.  There is currently no VA Virtual file for this Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the recording device malfunctioned during the Veteran's previous hearing concerning the issues on appeal.  Accordingly, the Board advised the Veteran of this fact and asked if he wished to have another hearing.  The Veteran responded in February 2012 that he wanted to appear at another hearing before a Veterans Law Judge at his local RO.  Therefore, the case must be remanded to afford the Veteran his requested hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

